UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):July 28, 2011 ELDORADO ARTESIAN SPRINGS, INC. (Exact name of Registrant as specified in its charter) Colorado 000-18235 84-0907853 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 1783 Dogwood Street Louisville, Colorado (Address of principal executive offices) (Zip Code) (303) 499-1316 (Registrant’s telephone number, including area code) not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 22, 2011, Mr. George Schmitt notified Eldorado Artesian Springs, Inc. (the “Company”) through the Board of Directors (the “Board”) of his intention to not seek re-election to the Board. Mr. Schmitt has advised the Company he will provide a written response and resignation to the Board. Upon receipt, the Company will file an amendment to this Form 8-K. Mr. Schmitt will continue to serve out his current term and will be resigning as director on or about September 26, 2011.The Board, at its discretion, has decided to not appoint a nominee for election at the Annual Meeting at this time. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Eldorado Artesian Springs, Inc. Date: July 28, 2011 By: /s/Douglas Larson Douglas Larson Chief Executive Officer 3
